Citation Nr: 1508283	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-34 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 16, 2011, and in excess of 70 percent thereafter.

2.  Entitlement to a disability evaluation in excess of 10 percent for left knee instability.

3.  Entitlement to a separate compensable evaluation for left knee arthritis.

4.  Entitlement to a finding of total disability based on individual unemployability due to service-connected disability (TDIU), prior to May 16, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1975 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and December 2009 decisions by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A hearing transcript is associated with the claims file.

In January 2012, the Board remanded the claims for increase for PTSD and left knee disability along with a claim for entitlement to TDIU.  In an October 2012 rating decision, the RO awarded a 70 percent evaluation for PTSD effective from May 16, 2011; and awarded TDIU effective from May 16, 2011.  As neither award represents a full grant of the benefits sought of appeal, either with regard to the evaluation assigned or the period for which it is assigned, the claims remain on appeal for the Board's consideration.   AB v. Brown, 6 Vet. App. 35 (1993).  

Further, the Board has recharacterized the left knee disability to reflect the components identified in the medical records and the Veteran's allegations, and to comport with the applicable statutes, regulations, and case law.

In addition to the paper claims file, the Board has reviewed the Veteran's VA electronic claims file maintained in the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping.

The issue of entitlement to TDIU prior to May 16, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 16, 2011, the evidence does not more nearly approximate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD symptoms.

2.  Since May 16, 2011, the evidence more nearly reflects that the Veteran has occupational and social impairment, with deficiencies in most areas due to PTSD symptoms; but there is not total occupational and social impairment due to PTSD symptoms.

3.  There is no current instability of the left knee; a 10 percent rating for such has been in effect for over 20 years..

4.  X-rays show current traumatic arthritis of the left knee, with painful motion, causing little or no limitation of movement.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD prior to May 16, 2011, and in excess of 70 percent thereafter are not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating in excess of 10 percent for left knee instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for a separate compensable evaluation for left knee arthritis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises in part from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

For the left knee, an October 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a November 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; she did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Appropriate VA examinations have been conducted which are adequate for adjudication.  The examiners have made all necessary clinical findings to permit application of the rating criteria with regard to each disability at issue.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

At the Veteran's May 2011 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Claims for Increase

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A.  PTSD

The Veteran is rated at 50 percent for PTSD prior to May 16, 2011, and at 70 percent thereafter under 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  An evaluation is based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

Diagnostic Code 9411 provides a 50 percent evaluation for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

1.  Evaluation of PTSD Prior to May 16, 2011

After careful review of the pertinent evidence, the Board concludes that the criteria for an evaluation greater than 50 percent for PTSD prior to May 16, 2011, are not met.  Neither the lay nor medical evidence more nearly reflects occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD symptomatology prior to May 16, 2011.  38 C.F.R. § 4.7.

VA treatment records show that the Veteran presented on time for appointments, well-groomed and appropriately dressed.  These records further show symptoms of depression and anxiety but no impairment of orientation, speech, thought processes or content, concentration, memory, insight, or judgment.  The Veteran consistently reported that she avoids places with people.  There is also report of a low tolerance for stress, frequent worry about finances and personal safety, intrusive thoughts regarding her military sexual trauma (MST), and some nightmares about the MST.

Specifically, during VA treatment in September 2008, mood was depressed and her affect was congruent and restricted.  The diagnoses were major depressive disorder, recurrent, moderate; and PTSD.  A GAF score of 50 (current) was assigned.  She was prescribed Prozac and medication to aide with sleep.  She was referred for individual therapy for her depressive moods.  An October 2008 note reflects that the Veteran had difficulty with PTSD symptoms as this was the anniversary of her MST.  She reported symptoms of moderate anhedonia, decreased concentration due to poor sleep, and low energy level.  She stated that her appetite was good.  Mental status evaluation showed the Veteran was alert, oriented in all spheres, appropriately dressed and groomed, had normal motor activity, had no impairment of thought processes or content, had normal judgment, and had intact insight.  Concentration was normal.  There were no suicidal or homicidal thoughts.  Mood was moderately anxious; she smiled appropriately and had good eye contact.  A November 2008 note reflects that the Veteran indicated improved symptoms since increase in dose of Prozac.  The Veteran was getting along well with her family and husband, Benadryl helped with sleep, and she had a more positive outlook toward the future.

A December 2008 treatment record reflects the Veteran's history of MST.  Her symptoms included recurrent and intrusive distressing recollections of the assault twice a week that caused moderate distress and interfered "some" with completing activities; and avoiding places, peoples, and activities that aroused recollections of trauma several times a week.  The Veteran avoided proximity to men and shopped when crowds were unlikely.  The Veteran described no interest in activities previously enjoyed, other than spending time on the computer.  She described severe difficulty sleeping several times a week, irritability a couple times a month, difficulty concentrating some of the time, and a moderate degree of hypervigilance the past month along with a strong startle response.  The Veteran reported that her symptoms had a moderate impact on her social relationships during the last month, noting that she avoided many social activities although she had gone to lunch a few times with a friend, attended a matinee, talked on the phone.  The Veteran reported that her symptoms had a severe impact on her occupational functioning, noting that she could not concentrate to take college courses and that she had trouble completing routine household activities.  The interviewer indicated that the Veteran had a generalized anxiety disorder; that she worried excessively, had difficulty controlling the worry and felt restless, on edge, and tense.  The interviewing further indicated that Veteran had social phobia.  A GAF score of 50 was assigned.

An April 2009 VA treatment record reflects improved mood and PTSD symptoms with medication.  It was noted that the Veteran was grieving appropriately and coped well with the unexpected death of a friend.  Objectively the Veteran's mood was sad and tearful.  In September 2008, the Veteran reported feeling "emotionally distant from others, easily startled, hyper vigilant, avoiding thoughts that remind her of her trauma including men, and feeling emotionally numb.  She reported fewer flashbacks, no nightmares, and less intrusive thoughts.  Her treatment included 6 sessions of MST group therapy and psychotropic medication (Prozac).  She denied manic or psychotic symptoms, along with any past psychiatric hospitalization.  The Veteran worked as a postal carrier for 4 years and retired due to disability of the knees.  She last worked in 2002 as a warehouse worker.  She reported that her PTSD symptom impacted her ability to work.  Her hobbies included browsing internet sites and playing online games.  She reported having one close friend whom she had known for 30 years.  She denied all social and recreational activities to include religious activities.

Report of VA examination dated in June 2009 findings similar to those shown in December 2008.  The Veteran reported that she "avoids places with people, has a low tolerance for stress, worries frequently about finances and safety, has intrusive thoughts about her MST, and nightmares about the MST an average of once a month."  The Veteran described her energy as very low on most days along with her appetite.  The Veteran reported close relationships with 3 adult children that all live locally and her 8 grandchildren.  She grocery shopped but not during the day and avoided crowds.  She reported "moderate impairment in social an interpersonal functioning" related to her symptoms.  She expressed little interest in social activities or hobbies and little pleasure from activities.  Diagnoses for major depressive disorder (recurrent and moderate) and PTSD are shown.  Objectively, mood was mildly depressed and affect was constricted.  A GAF score of 50 was assigned.

A September 2009 VA treatment record indicated that the Veteran had deterioration in mood due to multiple recent losses.  Recent deaths included her infant grandson, a best friend, and a dog.  In December 2009, the Veteran requested individual counselling related to MST.  A January 2010 note reflects that the Veteran had financial stressors and allowed a woman to move into her home, who was a good companion for her.  A March 2010 note reflects ongoing difficulty with crowds, being touched when she is asleep, and leaving her room.  The Veteran reported feeling more comfortable in her room, but goes to the kitchen and bathroom as need.  She reported that she joined a small church with no crowds, where everyone knows each other, which contributes to her sense of safety.  An August 2010 note reflects Veteran's report of sleeping well, benefit from her individual therapy, and enjoyment of sewing along with church.  The Veteran stated that her brother moved in with her family and that this was "working out good."  A September 2010 note indicates findings for mild depression.  A GAF score of 65 was assigned.  A February 2011 note reflects mild depression with somewhat restricted but congruent mood, and subjective anxiety consistent with her current situation.  The Veteran reported partial relief of PTSD symptoms from medication, and noted that she had lost weight with Weight Watchers.  A GAF score of 70-75 was assigned.  An April 2011 record reflects that the Veteran enjoyed weight loss and exercise, and the Veteran stated that these had helped her PTSD symptoms.  She indicated that she will have sleep problems if she does not take her medication and that she still will cry.  She noted that March was a difficult month for her because that's the month her father died and the anniversary of her MST.  The counsellor stated that the Veteran "copes with her PTSD by staying very busy-she is exercising, going to church, going to garage sales and plans to start sewing again."  An April 2011 VA treatment record reflects a GAF score of 70.  Mental status was described as mildly depressed, with congruent but somewhat restricted mood, and moderately elevated anxiety.  It was noted that the Veteran had anxiety related to her upcoming Board hearing.

The evidence of frequency, severity, and duration of psychiatric symptoms, to include the length of remissions, and her capacity for adjustment during periods of remission does not approximate the criteria for a 70 percent evaluation prior to May 16, 2011.  In regards to depression, neither the lay nor medical evidence reflects that it is so severe to cause suicidal ideation or interfere with her ability to function independently, appropriately and effectively.  While there are disturbances of mood and motivation during this period, she has self-described her social impairment as no more than moderate and the record shows that her symptoms had improved with treatment such that she joined a small church, joined Weight Watchers, began to exercise, and visit garage sales.  The Veteran is married, has a close relationship with her children and grandchildren, and maintains a home with adult children, her brother, and pets.  As for anxiety, neither the lay nor the medical evidence reflects near- continuous panic or panic attacks.  Although the record shows that the Veteran is careful to avoid places and people that remind her of the MST and experiences symptoms of depression and anxiety, she leaves home for lunch with friends, church, and grocery shopping.  Again, she joined Weight Watchers and augmented this with exercise, which she reported as helping with her PTSD symptoms.  The record shows that the Veteran faced significant losses during this period, which impacted her PTSD symptoms but she appears overall to have appropriately coped with the losses and her accompanying depression.

The Board has considered the GAF scores assigned for this period.  The GAF scores range from 50 in 2008, when the Veteran initially began VA counselling and had medications adjusted, to 65 in 2010.  Notably, the Veteran's GAF score was 70-75 between February and April 2011, suggesting mild symptoms.  While the GAF score for 50 is indicative of serious symptoms or any serious impairment in social, occupational, the Veteran's symptoms did not more nearly approximate the criteria for a 70 percent or more disability rating.  She did not have deficiencies in most areas for the period prior to May 16, 2011.  Her deficiencies appear to be in the areas of work, social, and mood due to symptoms of depression, anxiety, avoidance, and sleep disturbance related to PTSD.  This sometimes involved difficulty with concentration as well.  However, there were no deficiencies in judgment, thinking (thought processes or content), short or long-term memory, or attention due to such symptoms.  The record shows that the Veteran was consistently well-groomed and appropriately attired without abnormal psychomotor behavior during the period prior to May 16, 2011.

The Veteran's symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity due to PTSD symptoms that include depression, anxiety, avoidance of places and things that remind her of the MST, occasional intrusive thoughts, and sleep disturbance.  The Veteran is able to function socially in a limited capacity by attending a small church and shopping at times when there are fewer customers.  During this period, the Veteran has been self-motivated to obtain help with her weight loss by joining Weight Watchers and to exercise.  Although the Veteran suffered some significant personal losses during this period and had a period of increased depression, the record reflects that she had appropriately grieved and responded to these events.

The Board accepts that the Veteran is competent to report her symptoms such as depression, anxiety, avoidance of crowds and men, etc.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are highly probative in this case.  Although the Veteran may believe that she meets the criteria for the next higher disability rating, her complaints along with the medical findings do not meet the schedular requirements for a higher evaluation than assigned, as explained and discussed above.

Weighing the evidence of record, the Board finds that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for a 50 percent rating prior to May 16, 2011.  Furthermore, although separate evaluations may be assigned for separate periods of time based on the facts found, the Board finds that a uniform 50 percent evaluation prior to May 116, 2011 is warranted because the factual findings here do not show any distinct period where the disability exhibited symptoms that would warrant a different evaluation or a "staged" evaluation.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Accordingly, the claim for increase for the period prior to May 16, 2011 is denied.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

2.  Evaluation of PTSD since May 16, 2011

Having carefully reviewed of the pertinent evidence, the Board concludes that the criteria for an evaluation greater than 70 percent for PTSD from May 16, 2011, are not met.  Neither the lay nor medical evidence more nearly reflects total occupational and social impairment, due to her PTSD symptoms.  38 C.F.R. § 4.7.

The Veteran testified at her May 16, 2011 hearing that her PTSD symptoms had worsened since her last VA examination in 2009.  Transcript at 3, 7.  She reported trouble sleeping, taking several different medications, not going out in groups, not shopping when other people are there, and staying her room.  She acknowledges both attending church and Weight Watchers, but noted that her church was comprised of only 20 members and she does not sit next to anyone when at her Weight Watchers meetings.  She stated that suicide was in the back of her mind daily and reported that she cried for no reason.  She reported short and long-term memory problems; panic attacks once a week; and mood swings.  She stated that she will "fly off the handle" and "just yell and scream."  Transcript at 4-6.  The Veteran testified that she could not work due to nerves and anxiety, to include extreme discomfort with the company of others.  Transcript at 10.  

Report of VA psychiatric examination dated in August 2012 reflects diagnoses for PTSD and major depression, recurrent and severe.  The examiner noted that it was possible to distinguish the symptoms of PTSD and depressive disorder.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner did not find that PTSD symptoms caused total occupational and social impairment.  By history, the Veteran lived with her husband, who was home 3-4 days a month due to work and that they had no "intimate" relationship.  She noted that her brother lived with her and accompanied her everywhere out of personal safety concerns.  The Veteran reported that she last attempted work in 2001; she worked in a warehouse but had a panic attack with crying one day on her way to work, so she promptly resigned.  She indicated that she did not know when "these episodes of 'overwhelming fear' will occur."  The Veteran described her panic attacks as a component of her PTSD, occurring weekly and lasting 30-60 minutes.  She reported flashbacks and nightmares, episodes of irritability and angry outbursts, and diminished personal hygiene-stating that she will sometimes goes days between showers.

Objectively, the Veteran had impaired memory and concentration due to "the intensity of her emotional upset coupled with lack of sleep."  Also, the Veteran persistently re-experienced her traumatic event through:  Recurrent  and distressing recollections and dreams; acting or feeling as if the traumatic event were recurring; and intense psychological distress at exposure to internal/external cues that symbolize or resemble an aspect of trauma.  The Veteran showed persistent avoidance of stimuli associated with the trauma through:  Efforts to avoid thoughts, feelings, or conversations associated with trauma; efforts to avoid activities, places or people that arouse recollections of trauma; inability to recall important aspects of trauma; and feeling of detachment or estrangement from others.

The August 2012 VA examination report shows symptoms that included difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The duration was "more than 1 month."  The examiner additionally listed the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss; impairment of short and long-term memory; difficulty in understanding complex commands; impaired judgment; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or work-like setting; and suicidal ideation; neglect of personal appearance and hygiene.  The examiner noted that "agoraphobic symptoms will make it unlikely she could function appropriately and effectively in most work settings, either active or sedentary."

The Board finds that "total occupational and social impairment" due to PTSD symptoms is not shown.  While the evidence shows total occupational impairment due to PTSD symptoms, in particular panic attacks and agoraphobic symptoms coupled with the avoidance symptoms noted on the recent VA examination, total social impairment due to PTSD symptoms is not shown.  Although strained and difficult, the Veteran maintains close family relationships with her husband and brother who accompany her everywhere due to her safety fears.  The lay and medical evidence shows that the Veteran continues to interact with the community on a limited scale, such as participating in small church congregation and grocery shopping on off hours to avoid crowds.  She further attends medical appointments and interacts with the medical staff although she had expressed problems when she feels there are too many men in her company.  Additionally, the Veteran was able to fully participate in the May 2011 Board hearing and provide essential information regarding the severity of her disabilities although she expressed some anxiety about the hearing during a prior VA treatment visit. 

It is noted that the criteria for a 100 percent disability rating under Diagnostic Code 9411 require both total occupational and social impairment; the criteria are conjunctive, not disjunctive; thus, both criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The Board believes that the Veteran symptomatology more nearly reflects the criteria for a 70 percent disability evaluation from May 16, 2011 for PTSD.  For example, she has disturbances of mood and motivation to include feelings of depression, anxiety, and suspicion of others that affects her ability to function independently, but these symptoms have not been so frequent or severe to keep her from attending medical appointments, church, and grocery shopping albeit in the company of her brother or husband.  She has panic attacks that occur weekly or less often and mood swings.  She has suicidal thoughts but neither her statements nor the medical findings reflect that she is a persistent danger to herself.  The Veteran indicated that she does not know when an episode of overwhelming fear will occur, but her statements and testimony reflect that this is not near-constant and does not result in total social impairment.  Additionally, although she experiences chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired judgment, the Veteran is capable of attending to the activities of daily living and has not lost the capacity to know her name or the names of close relatives.  The lay and medical record for this period further shows that she had had neglect of personal appearance and hygiene, but there is no indication that she has not had minimal personal hygiene; the Veteran noted that she will shower although sometimes she will go days between showers.  The Veteran's constellation of symptoms to include the lack of intimacy in her marital relationship is consistent with the criteria for a 70 percent rating that requires deficiencies in most areas.

As finder of fact, it is the Board's province to determine the probative weight of evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir.2006).  The Veteran's statement and testimony along with the clinical findings on the August 2012 VA examination are highly probative in this matter.  Here, they more nearly reflect the criteria for the currently assigned 70 percent evaluation from May 16, 2011, and do not more nearly reflect the criteria for the next higher rating, 100 percent, based on total occupational and social impairment.

Weighing the evidence of record, the Board finds that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for a 70 percent rating from May 16, 2011.  Furthermore, the Board finds that a uniform 70 percent evaluation from May 16, 2011 is warranted; the criteria for a higher evaluation are not met at any time from May 16, 2011.  Hart, supra.   Accordingly, the claim for increase from May 16, 2011 is denied.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

B.  Left Knee Disability

The Veteran seeks an evaluation in excess of 10 percent for left knee disability, currently rated under Diagnostic Code 5099-5257.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5099 is used to identify disabilities of the musculoskeletal system that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability, a 20 percent rating is warranted for moderate subluxation or lateral instability, and a 30 percent rating is warranted for severe subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Importantly, this evaluation was assigned, under this Code, effective November 9, 1987, in excess of 20 years ago.  It is therefore afforded protection, and may not be reduced absent a showing of fraud.  38 C.F.R. § 3.951.  Further, the Code may not merely be changed under such circumstances, as that would constitute a reduction.  Murray v. Shinseki, 24 Vet. App. 420 (2011).

There are numerous Diagnostic Codes which are potentially applicable to evaluation of a knee disability in addition to Code 5257.  Code 5256 is utilized for evaluation of ankylosis or the functional equivalent; as there remains some motion of the left knee, this Code is not applicable here.  Codes 5258 and 5259 evaluate impairment of the semilunar cartilage, or menisci, but there is no evidence of such soft tissue damage here.  Finally, while evaluations under Code 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment is shown.  38 C.F.R. § 4.71a. 

For limitation of motion, there are three potentially applicable Diagnostic Codes.  Code 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, Code 5260. 

Limitation of extension is rated under Code 5261.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Fifteen degrees limitation merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Code 5261. 

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Finally, Code 5003, for degenerative arthritis (also applicable to traumatic arthritis under Code 5010), provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003. 

Note (1) provides that the 20 pct and 10 pct ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Code 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003. 

Separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  The symptomatology supporting the evaluations does not overlap; limitation of motion and stability are distinct from each other.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Further, VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  By extension, evaluations under Code 5257 and either or both Code 5260 and Code 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under Code 5003 may not be combined with one under Code 5260 or Code 5261; Code 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion Codes forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.

On May 16, 2011, the Veteran testified that her left knee disability is moderately or severely disabled, and noted that "I fall a lot."  Transcript at 22.  She reported that she occasionally used a cane and had knee braces that hurt.  She used Tylenol along with other pain medications.  She reported knee pain and osteoarthritis in addition to falling down (or almost) about once a week due to her knee.  Transcript at 23-24.  She described difficulty with stairs.  Transcript at 25.  She expressed dissatisfaction with the prior VA examination.  The Veteran explained that she had instability of the knee, and no limitation of motion of the knee but pain and grinding with motion.  Transcript 29-31.

VA treatment records show that the Veteran was occasionally seen for left knee complaints.  A November 2008 VA x-ray showed degenerative arthritic changes of the both knees.

Report of VA examination dated in November 2009 reflects a history of left knee injury and complaints of pain, weakness, swelling, instability, giving way, and lack of endurance.  The Veteran treated with Tylenol and Etodolac.  She indicated flare-ups involving increased pain, swelling, stiffness, weakness, and giving way that occur at least once a month and last from 1-1.5 days, caused by increased walking and characterized as severe by the Veteran.  The Veteran denied episodes of dislocation and subluxation.  Objectively, left knee range of motion was from 0 to 130 degrees with pain.  Left knee ligaments were normal.   McMurray's test was negative for the left knee.  There was no fatigue, weakness, lack of endurance, or incoordination.  There was no edema, effusion, instability, weakness, tenderness, redness, heat, or abnormal movement.  There was guarding of movement.  The range of motion was from 0 to 130 degrees after repetitive use test (1x) with pain on motion but no fatigue, weakness, lack of endurance, or incoordination.  Gait was normal.  The examiner stated that instability was not shown on examination.  The diagnosis was chronic left knee strain with pain, swelling and lack of endurance associated with moderate weight bearing activities.

Report of VA examination dated in August 2012 reflects osteoarthritis of the knees.  The Veteran complained of daily pain in the left knee treated with Tylenol, Etodolac, or ibuprofen.  She reported grinding and swelling worsened with activity, and increased pain with stairs and any other knee bending exercises.  She reported full range of motion, but increased pain in recent years.  Objectively, the range of motion was from 0 to 140 degrees without pain.  There was no objective evidence of painful motion.  The Veteran is able to perform repetitive motion testing with no change in range of motion, but there was pain on movement, swelling, and interference with sitting, standing, and weight bearing on the left.  The Veteran had tenderness or pain on palpation of the left knee.  Muscle strength was normal.  Anterior stability (Lachman's test) was normal.  Posterior stability (Posterior drawer test) was normal.  Medial lateral stability was normal.  Diagnostic testing showed degenerative arthritis of the left knee but no evidence of patellar subluxation.  The examiner indicated that the left knee would prevent the Veteran from performing jobs requiring extensive standing, walking, squatting, or kneeling; no limitations to most sedentary employment.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 for left knee disability under Diagnostic Code 5257 as the evidence does not more nearly reflect moderately or severe subluxation or instability.  As neither subluxation nor instability is shown on VA examinations dated in 2009 or 2012, it cannot be reasonable said there is more than mild instability based on the Veteran's report of instability and giving way.  As is noted above, the currently assigned 10 percent evaluation for this manifestation of disability, under this Code, is protected.

The Board has considered whether a higher or separate evaluation may be assigned under any other potentially applicable criteria.  While there is a very slight (10 degrees) limitation of flexion noted in November 2009, such does not rise to the levels required for compensable evaluation under a joint-specific Code such as 5260 or 5261, even when the actual level of impairment due to DeLuca factors is considered.  The motion was painful, however, and has continued to be so, as per examination findings, treatment reports, and the Veteran's own allegations.  Further, there is radiographic evidence of degenerative changes of the knee.

In such cases, where there is noncompensable, painful motion of a joint with x-ray evidence of arthritis, a 10 percent evaluation is assignable under Code 5003.  As is discussed above, this Code evaluates a separate and distinct manifestation of disability, and hence there is no pyramiding.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.  An additional 10 percent award is appropriate for the left knee arthritis.

C.  Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the criteria for both PTSD and the left knee are fully adequate.  They address all of the Veteran's complaints of impairment due to anxiety, depression, and related mental health manifestations, as well as the instability, pain, and functional limitations with regard to the left knee.  There is no requirement for further discussion of extraschedular evaluation.

ORDER

Initial evaluations in excess of 50 percent for PTSD prior to May 16, 2011, and in excess of 70 percent thereafter are denied.

A disability evaluation in excess of 10 percent for left knee instability is denied.

A separate 10 percent evaluation for left knee arthritis is granted.


REMAND

The Veteran's claim for TDIU remains pending for the period prior to May 16, 2011.  A claim for increased evaluation includes a claim for TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Board noted in the January 2012 remand, the TDIU claim was pending as part and parcel of the claims for increased rating before receipt of a formal claim for TDIU as a separate benefit.

TDIU is granted where a Veteran is unable to secure or follow substantially gainful employment due to service-connected disabilities.  A Veteran is found eligible for the benefit when she has service-connected disabilities rated at least a combined 70 percent disabling, with one condition rated at least 40 percent, or a single disability rated 60 percent disabling. 38 C.F.R. § 4.16(a).

Nevertheless, it is VA's policy that when a Veteran is in fact unemployable, but does not meet those Schedular eligibility requirements, total disability may still be found.  In such circumstances, the case is submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  Such consideration was directed in the January 2012 remand, but was not accomplished in light of the partial grant of the benefit sought.

However, because the grant was not full, and did not consider the period prior to May 16, 2011, referral to the Director remains required.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to TDIU prior to May 16, 2011, to the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


